2.	This Office action is in response to the terminal disclaimer filed July 22, 2021 and the claim amendment filed September 2, 2021.
3.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof, for the reasons set forth during prosecution of the grandparent application 15/230,186.
	The terminal disclaimer filed July 22, 2021 has been approved and overcomes the non-statutory double patenting rejections set forth in sections 5 and 6 of the Office action mailed April 23, 2021.
	The provisional non-statutory double patenting rejection over co-pending application serial no. 16/886,559 set forth in section 7 of the Office action mailed April 23, 2021 is withdrawn in accordance with the procedure set forth in MPEP 804(I)(B)(1)(b)(i).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
September 8, 2021